Name: Commission Regulation (EEC) No 1828/85 of 1 July 1985 abolishing the countervailing charge on peaches including nectarines originating in Spain
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 2. 7 . 85 No L 172/23Official Journal of the European Communities COMMISSION REGULATION (EEC) No 1828/85 of 1 July 1985 abolishing the countervailing charge on peaches including nectarines origina ­ ting in Spain THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1332/84 (2), and in particular the second subparagraph of Article 27 (2) thereof, Whereas Commission Regulation (EEC) No 1733/85 (3) introduced a countervailing charge on peaches including nectarines originating in Spain ; Whereas the present trend of prices for Spanish products on the representative markets referred to in Regulation (EEC) No 21 18/74 (4), as last amended by Regulation (EEC) No 3011 /81 recorded or calcu ­ lated in accordance with the provisions of Article 5 of that Regulation, indicated that entry prices have been at least equal to the reference price for two consecutive market days ; whereas the conditions specified in the second indent of Article 26 ( 1 ) of Regulation (EEC) No 1035/72 are therefore fulfilled and the countervailing charge on imports of these products originating in Spain can be abolished, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1733/85 is hereby repealed. Article 2 This Regulation shall enter into force on 2 July 1985. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 1 July 1985. For the Commission Frans ANDRIESSEN Vice-President (  ) OJ No L 118, 20 . 5 . 1972, p. 1 . (2) OJ No L 130, 16 . 5 . 1984, p. 1 . (3 OJ No L 166, 26. 6 . 1985, p. 17 . (4) OJ No L 220, 10 . 8 . 1974, p . 20 . O OJ No L 301 , 22. 10 . 1981 , p . 18